Case: 22-30100     Document: 00516515450         Page: 1     Date Filed: 10/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                October 20, 2022
                                  No. 22-30100                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Brenda R. Blalock,

                                                           Plaintiff—Appellant,

                                       versus

   Union Pacific Railroad Company,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                         Western District of Louisiana
                            USDC No. 1:19-CV-1160


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          This action arises from Union Pacific Railroad Company’s (“Union
   Pacific”) alleged failure to unblock a railroad crossing for an ambulance that
   was transporting decedent Leo H. Blalock (“Leo”) to the hospital. Leo’s




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30100     Document: 00516515450           Page: 2   Date Filed: 10/20/2022




                                    No. 22-30100


   wife, Brenda R. Blalock (“Brenda”) appeals the district court’s grant of
   summary judgment. We affirm.
                    I. Facts & Procedural History
          Around 1:00 p.m. on June 27, 2019, Brenda was at her home in Bunkie,
   Louisiana when she noticed that her husband Leo was “white as a sheet” and
   unresponsive. She called 911 and minutes later the Bunkie Fire Department
   arrived. The Acadian Ambulance followed shortly thereafter. The
   paramedics placed Leo in the ambulance, but he initially refused to go to the
   hospital. After some discussion, he eventually complied. Although Bunkie
   General Hospital (“Bunkie General”) was closest—just under three minutes
   from the Blalocks’ home—the paramedics determined Bunkie General could
   not provide the type of care Leo required, and instead, he needed to go to
   Rapides Regional Medical Center (“Rapides Regional”), in the city of
   Alexandria. The ambulance left the home at about 1:58 p.m. The plan was to
   drive Leo to a helipad that was located outside of Bunkie General where he
   would be transported by helicopter to Rapides Regional, but that plan quickly
   changed.
          Union Pacific operates a railroad train that was stopped on a side track
   in Bunkie. En route to the helipad, paramedics noticed the railroad crossings
   were blocked. The paramedics did not wait and rerouted towards Alexandria.
   Thereafter, the fire department arranged for the new helicopter pick-up
   location to be at a landing zone intercept in Alexandria. Approximately eight
   minutes after the ambulance departed from the Blalocks’ home, the
   ambulance and the helicopter met at the new landing zone intercept, and Leo
   was flown to Rapides Regional.
          Meanwhile, minutes after the ambulance rerouted, a firefighter
   contacted Union Pacific and reported that an ambulance was unable to cross
   the tracks. Union Pacific points to evidence that a train dispatcher arranged




                                         2
Case: 22-30100      Document: 00516515450          Page: 3   Date Filed: 10/20/2022




                                    No. 22-30100


   to break the train. Brenda, on the other hand, alleges she was told that Union
   Pacific advised the fire chief or the police that they were “resting” and would
   not break the train. Nevertheless, the train was broken at 2:23 p.m., but by
   that time Leo was already with the helicopter. Leo later died at Rapides
   Regional.
          In August of 2019, Brenda and her children sued Union Pacific in state
   court for negligence. They argued that Union Pacific was negligent for (1)
   blocking the railroad crossing for an impermissible amount of time; (2)
   “fail[ing] to recognize the obvious need of an individual in an ambulance
   traveling to a hospital for emergency medical treatment”; and (3) showing
   “callous indifference to the suffering of another human being by failing to
   move the train and/or make a break in the train which would allow passage
   to obtain critical emergency medical treatment.” Union Pacific then
   removed the case to federal court based on diversity jurisdiction. Thereafter,
   Union Pacific filed a motion for summary judgment arguing (1) that Brenda’s
   negligence claims were preempted under the Interstate Commerce
   Commission Termination Act of 1995 (the “ICCTA”), 49 U.S.C. § 10101,
   et seq. and (2) lack of causation. Brenda and her children responded in
   opposition, only addressing the causation argument. The district court
   granted the motion, holding that any claim that the blocked railroad crossing
   contributed to Leo’s death was preempted, including the negligence claims
   arising under state and local anti-blocking statutes and Union Pacific’s
   internal operating rule. The district court declined to reach the causation
   argument. This appeal followed.
                          II. STANDARD OF REVIEW
          This court “review[s] a district court’s grant of summary judgment de
   novo, applying the same standards as the district court.” Hagen v. Aetna Ins.
   Co., 808 F.3d 1022, 1026 (5th Cir. 2015). Summary judgment is appropriate




                                         3
Case: 22-30100      Document: 00516515450          Page: 4    Date Filed: 10/20/2022




                                    No. 22-30100


   “if the movant shows that there is no genuine dispute as to any material fact
   and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
   56(a). “[R]easonable inferences are to be drawn in favor of the non-moving
   party.” Robinson v. Orient Marine Co., 505 F.3d 364, 366 (5th Cir. 2007).
   However, “[s]ummary judgment may not be thwarted by conclusional
   allegations, unsupported assertions, or presentation of only a scintilla of
   evidence.” McFaul v. Valenzuela, 684 F.3d 564, 571 (5th Cir. 2012). “We are
   not limited to the district court’s reasons for its grant of summary judgment
   and may affirm the district court’s summary judgment on any ground raised
   below and supported by the record.” Rogers v. Bromac Title Servs., L.L.C.,
   755 F.3d 347, 350 (5th Cir. 2014) (quotation and citation omitted).
                                III. DISCUSSION
          It is well-settled that “the scope of appellate review on a summary
   judgment order is limited to matters presented to the district court.” Keelan
   v. Majesco Software, Inc., 407 F.3d 332, 339 (5th Cir. 2005). For the first time
   on appeal, however, Brenda argues that (1) her simple negligence claims are
   not preempted under the ICCTA, (2) she was entitled to an evidentiary
   hearing prior to summary judgment, and (3) that the ICCTA violates her
   Seventh Amendment right to a trial by jury. The record does not indicate that
   these arguments were ever presented to the district court, and Brenda did not
   mention preemption in response to Union Pacific’s summary judgment
   motion. As a result, we hold that Brenda forfeited these arguments. Rollins v.
   Home Depot USA, 8 F.4th 393, 397 (5th Cir. 2021).
          Nevertheless, summary judgment is also proper because Brenda failed
   to show that Union Pacific caused Leo’s injuries. Under Louisiana
   negligence law, she must show that “the defendant’s substandard conduct
   was a cause in fact of [his] injuries (the cause-in-fact element).” Loiacano v.
   DISA Glob. Sols., Inc., 659 F. App’x 772, 775 (5th Cir. 2016) (per curiam)




                                          4
Case: 22-30100       Document: 00516515450             Page: 5      Date Filed: 10/20/2022




                                        No. 22-30100


   (quotation and citation omitted). Brenda’s primary argument is that if Union
   Pacific would have unblocked the crossing, Leo would have received medical
   care at Bunkie General that would have saved his life. As shown below, this
   contention is summarily rebutted by the evidence.
           First, there is insufficient evidence to support Brenda’s argument that
   Leo would have received life-saving care at Bunkie General. To the contrary,
   the paramedics made the decision that Bunkie General could not render the
   type of care Leo needed before leaving the Blalock’s home. The paramedics
   were only headed to the helipad located outside of Bunkie General because it
   allowed them to transport Leo to Rapides Regional by helicopter. Brenda
   offers no evidence showing that Leo would have been admitted into Bunkie
   General and that the care he would have received would have been lifesaving.
   Instead, she relies solely on the testimony of Dr. L.J. Mayeux, M.D. a doctor
   not affiliated with Bunkie General or Acadian Ambulance. Dr. Mayeux
   testified that if Acadian Ambulance paramedics had the option, he was
   “certain” that “as he was deteriorating” they would have “checked him in
   the unit.”1 But this is mere speculation. Indeed, this assertion is contrary to
   the paramedic’s own testimony that Bunkie General could not provide him
   the medical care he needed.
           Second, there is insufficient evidence to support Brenda’s claims that
   Union Pacific caused a delay in Leo receiving medical care. The timespan
   from the Blalocks’ home to the new rerouted landing zone was approximately
   eight minutes. Evidence shows that when the ambulance approached the
   railroad crossing and noticed it was blocked, paramedics immediately


           1
            This argument is also misguided because the decision of which hospital to take
   Leo to does not implicate Union Pacific. The court notes that the district court already
   denied Brenda’s motion to amend her pleadings to add the Acadian Ambulance as a
   defendant, and she cannot revive that effort here.




                                              5
Case: 22-30100      Document: 00516515450          Page: 6   Date Filed: 10/20/2022




                                    No. 22-30100


   rerouted to Alexandria where the new landing zone and destination hospital
   were located. The paramedic testified that she did not “even waste like 30
   seconds” and when asked did they wait at the track, she responded “[w]e
   didn’t.” The evidence also shows that Union Pacific was not notified about
   the emergency vehicle until after the ambulance had already rerouted.
   Therefore, at the time the ambulance needed to cross the railroad tracks,
   Union Pacific was not aware of Leo’s emergency. And even if it were, it
   “would have been impossible” for the train to break within the “seconds”
   the paramedics were at the crossing. In the absence of sufficient evidence to
   the contrary, we conclude that Brenda has failed to show a genuine issue of
   material fact as to causation.
                                IV. CONCLUSION
          For the foregoing reasons, we AFFIRM the district court’s grant of
   summary judgment in favor of Union Pacific.




                                         6